DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rathbun (U.S. 1,995,648).

    PNG
    media_image1.png
    386
    283
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    420
    472
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    543
    241
    media_image3.png
    Greyscale
Rathbun teaches a back-washing arrangement1 comprising a elongated hollow body 34 located within a perforated cylinder 51 and driven by a drive mechanism 39.  A plurality of nozzles 37 communicates with the body 34 and includes distal ends in close proximity with the perforated cylinder 51.  As shown, the nozzles are arranged in parallel along a straight line on the body and project in the same direction, and each of the nozzles 37 are in contact with at least one other nozzle (e.g. at their distal ends, as shown in figure 2).  The back-washing arrangement also includes an outlet 16 in communication with the body cavity [as in claims 1-2].  



The nozzles also include a cap (41+42) covering the distal ends thereof [as in claim 9].  The cap also includes at least one opening (slit 43) arranged over an opening of the nozzles that allows flow into the nozzle from the opposite side of a filter wall 51, 52 [as in claim 4], wherein portions 41 and 42 comprise sidewalls of the caps [as in claim 5].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rathbun in view of  Lee et al. (U.S. 8,821,720 B2), hereinafter “Lee”.

Lee teaches a nozzle to be spring loaded and to include a cap (figure 13) [as in claim 8].

    PNG
    media_image4.png
    328
    455
    media_image4.png
    Greyscale


It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have at least one suction nozzle of Rathbun to be spring loaded as in Lee, since Lee teaches the benefit of allowing the suction nozzle to come into close contact with the filter (col. 13, lines 40-46) which is desired by Rathbun (see page 2, col. 1, lines 15-16 and col. 2, lines 1-3).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rathbun in view of  CAO et al. (U.S. 2017/0072343), hereinafter CAO.  

CAO teaches a plurality of nozzles to include 1-30 nozzles that can be arranged on opposite sides and that can include one to six rows of nozzles along the axial direction of the body [0030] [as in claims 6-7].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the additional sets of nozzles of CAO in the invention of Rathbun to increase the cleaning efficiency of the arrangement. 



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rathbun as applied to claim 9 and in further view of either one of Riggers (U.S. 2013/0087495 A1) or Rathbun (U.S. 1,995,649).  

    PNG
    media_image5.png
    694
    331
    media_image5.png
    Greyscale

Riggers also teaches a plurality of adjacent, parallel nozzles 21, extending in a line and in the same direction, wherein each plurality includes a common cap 18 [as in claim 3].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the cap of Rathbun to cover a plurality of adjacent nozzles, as in Riggers, since Riggers teaches the benefits of creating an adjustable slit 24 (effectively the nozzle opening of the cap 18) for sweeping the cleaning heads across the entire internal surface of the filter element (col. 4, lines 60-65) and creating a homogenous cleaning action (col. 3, lines 5-10), wherein the rejuvenation of the filter element can be more precisely and conveniently controlled (col. 2, lines 50-55).  The skilled man would also readily recognize the benefit of a larger cleaning opening.  The pair of nozzles (ducts 21) provide for improved mechanical stability of the cleaning head relative to the pipe (col. 3, lines 32-33), and the arrangement has also the ability of avoiding abrasive wear (col. 2, lines 16-17).


    PNG
    media_image6.png
    573
    450
    media_image6.png
    Greyscale
Alternately, Rathbun also teaches a plurality of nozzles (171/72 and 76/73) communicating with a suction hollow body 28 and extending in a straight line in the same direction, wherein each nozzle is adjacent another nozzle and the plurality of nozzles include a common cap 71 [as in claim 3].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the plurality of adjacent nozzles of Rathbun to cover a plurality of adjacent nozzles, as in Rathbun, since Rathbun teaches the benefits of preventing leakage between the nozzle and the inner cylindrical surface of the filter element in order to keep the suction pressure to a desired degree (page 1, col. 1, lines 26-36).  The skilled man would also readily recognize the benefit of a larger cleaning opening (slot 74).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection necessitated by amendment.   Note that the Examiner’s interpretation for the means plus function limitation “mechanism configured to drive…” given in the last office action is considered to be final.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Other Pertinent Art  
Before amending the claims, Applicant should also consider the following prior art which teaches Applicant’s spring-loaded nozzle and nozzle cap:  


    PNG
    media_image7.png
    99
    773
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    535
    510
    media_image8.png
    Greyscale
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Note that the preamble phrase “for cleaning a ballast water filter…” is considered to be an intended use that fails to further structurally limit the invention beyond the elements listed in the body of the claim 1.